212 U.S. 567 (1909)
CONVERSE
v.
MINNESOTA THRESHER MFG. CO.
SAME
v.
FIRST NATIONAL BANK OF SUFFIELD.
Nos. 75, 76.
Supreme Court of United States.
Argued January 14, 1909.
Decided January 25, 1909.
ERROR TO THE SUPREME COURT OF ERRORS OF CONNECTICUT.
*568 Mr. Wm. Waldo Hyde and Mr. Charles Welles Gross for plaintiff in error.
No appearance for defendants in error.
Per Curiam:
Judgments reversed with costs on the authority of Bernheimer v. Converse, 206 U.S. 516, and cases remanded for further proceedings in conformity to law.